  8:20-cv-00167-RGK-PRSE Doc # 5 Filed: 05/05/20 Page 1 of 1 - Page ID # 130



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

SHAWN R. ERPELDING,

                   Petitioner,                           8:20CV167

      vs.
                                                          ORDER
SCOTT FRAKES, Director of Neb. Dept.
of Corr. Svcs.,

                   Respondent.


      IT IS ORDERED that Respondent shall respond to Petitioner’s Motion for
Stay and Abeyance of 28 U.S.C. § 2254 Proceedings, Filing no. 2, on or before May
15, 2020.

      Dated this 5th day of May, 2020.

                                           BY THE COURT:



                                           Richard G. Kopf
                                           Senior United States District Judge
